Citation Nr: 0819549	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  03-22 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to payment of Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.  

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	John B. Wells, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1965 to May 1969.  He 
died in March 2002.  The veteran's surviving spouse is the 
appellant.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans Affairs (VA) New Orleans, Louisiana, Regional 
Office (RO).  The appeal was previously denied by the Board 
in December 2004.  Thereafter, the appellant appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court vacated the Board's decision pursuant to a Joint 
Motion filed in December 2006.  The Board remanded the case 
to the RO for further development of evidence in August 2007.  
The case has now been returned to the Board for further 
appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The appellant testified before a Veterans Law Judge at a 
hearing held in June 2004.  Unfortunately, that judge has 
since retired.  The Board wrote to the appellant to inquire 
as to whether she desired another hearing by a Veterans Law 
Judge.  The veteran responded in May 2008 by stating that she 
wanted to attend a hearing before a Veterans Law Judge at the 
local RO.  

This hearing must be scheduled at the RO level before 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has right to 
a hearing before [issuance] of BVA decision"); 38 C.F.R. 
§§ 3.103(a) and (c)(1), 19.9, 19.25, 20.700, 20.704).  

Accordingly, the case is REMANDED for the following action:

The RO should add the appellant's name to 
the schedule of hearings to be conducted 
at the RO by a Veterans Law Judge, and 
notify her of the scheduled hearing at 
the latest address of record (see June 
2008 facsimile for her latest address).  
A copy of the notice provided to the 
appellant of the scheduled hearing should 
be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



